Citation Nr: 0203226	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, D. J. A. and D. A.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946, and from October 1950 to July 1955.  He is in receipt 
of a Distinguished Flying Cross.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeals the denial of his claim for 
service connection for PTSD.  

This case was previously before the Board.  In November 2000, 
the case was remanded to the RO to afford the veteran an 
opportunity for a personal hearing.  

In July 2001, the veteran testified before the undersigned 
member of the Board at the RO in Denver, Colorado; a 
transcript of that hearing is associated with the claims 
file.  Additional evidence was submitted to the Board at the 
hearing.  The veteran waived initial consideration by the RO 
under the provisions of 38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran was awarded a Distinguished Flying Cross.  

2.  The veteran's experiences during the Korean Conflict were 
life threatening and tantamount to combat with the enemy.  

3.  The veteran has a current diagnosis of PTSD related to 
service.  



CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service entrance examination report, dated in June 1942, 
as well as numerous other routine examination reports, dated 
from 1949 to 1954, show no psychiatric complaints or 
diagnoses.  At service discharge in July 1955, no reference 
was made to a psychiatric disability.  

Private mental health records reflect hospital admission in 
November 1987 with a history of depression and anxiety since 
July 1987, precipitated by losing all of his assets in 
February 1987 following a lawsuit.

Records of treatment from another mental health center, dated 
from December 1987 to March 1988, reflect that the veteran 
was diagnosed to have psychogenic pain disorder and major 
depression, single episode.  The veteran and his brother, a 
physician, reported that he had never had psychiatric 
problems before.  There was no reference to any incident in 
service.

VA inpatient and outpatient treatment records, dated from 
March 1988 to May 1997, show that the veteran reported that 
he had PTSD symptoms that began during WWII, when he learned 
that President Roosevelt had issued a "do not defend" order 
during the attack on Pearl Harbor.  After Korean service, 
while in command of a local flight squadron, apparently in 
the Reserves, a plane went out of control and ran into other 
jets and bombers in the squad; he lost many close friends who 
had flown with him in WWII and Korea.  He indicated that 
during service in Korea, he was involved in evacuating 
soldiers, at which time the plane he piloted received 
gunfire.  The examiner diagnosed panic attacks with 
agoraphobia, rule out PTSD, and delusional disorder, not 
otherwise specified.  

Private treatment records, dated from May 1996 to March 1997, 
reflect that the veteran was incarcerated.  A May 1996 
treatment record reveals a diagnosis of probable PTSD.  The 
record notes that the symptoms were triggered by staff radios 
and other loud noises.  In March 1997 the diagnosis was PTSD, 
chronic.  The examiner indicated that his PTSD stemmed from 
events in service, to include, having learned of orders from 
the President of United States which directly resulted in 
loss of life during the attack on Pearl Harbor.  Other causes 
were listed as having his life threatened by another inmate, 
and having witnessed an attempted suicide by an inmate.  

On VA outpatient evaluation in June 1997, a psychology 
trainee assessed that the veteran appeared to be suffering 
from symptoms of PTSD but also exhibited delusional thinking.  
Subsequent outpatient treatment records show an assessment of 
PTSD.  

In a stressor statement, received in July 1997, the veteran 
reported that in 1943, while stationed in Hawaii, he was told 
that the President was a traitor and a murderer.  He 
indicated that he was informed that the President knew that 
Pearl Harbor would be attacked, but did nothing, and ordered 
the cessation of rescue attempts of the men who went down 
with sinking ships.  The veteran stated that he was advised 
that for two weeks after the attack, the "tap, tap, tap" of 
the men trapped in the hulls of the sunken ships could be 
heard.  He stated that his superior officers told him not to 
speak of it, which further alienated him.  

The veteran further stated that he witnessed an entire flight 
squadron disappear in an explosion.  He explained that upon 
landing, a plane returning from dawn patrol, caught a wing 
tip and cartwheeled into the middle of loaded torpedo planes.  
He indicated that all that was left after the explosion were 
holes in the tar-mac.  

A private treatment record from a mental health corporation, 
dated in April 1997, shows a diagnosis of PTSD.  The record 
notes that he reported that he had had symptoms of PTSD since 
his combat experiences.  The examiner stated that his 
symptoms were exacerbated by his more recent experiences 
while incarcerated.  

On VA examination in June 1997, the veteran indicated that he 
had had convulsions and spells as a result of being haunted 
by the voices of sailors pounding on the hulls of sunken 
ships at Pearl Harbor.  It was ascertained that he was told 6 
to 12 months after the bombing that that was what was heard 
in Pearl Harbor after the bombing.  The examiner related that 
the veteran had episodes of acute anxiety and fear.  He 
indicated that the episodes sounded as though they had been 
intermittent for a longer period of time, even perhaps back 
to service.  He pointed out that there was no indication of 
such in his physical examinations or otherwise, during 
service.  The examiner indicated that he did not have a clear 
idea of when the anxiety episiodes may have occurred.  The 
report notes that the veteran's paranoid organization of why 
he was being persecuted was of more recent duration.  

In summary, the examiner stated that he did not glean from 
the veteran a source of traumatic incidents that would have 
led to symptoms of PTSD, and that there was no impact on his 
life suggestive of that disorder.  He added that the symptoms 
were certainly not incapacitating, prior to his recent 
decompensation.  The examiner stated that he had only the 
veteran's word about when the anxiety symptoms, or PTSD, 
began.  The diagnoses were generalized anxiety disorder, 
severe, chronic; paranoid personality disorder, severe, with 
marked decompensation which seemed to be over recent years, 
perhaps as long as 10 years; and, dysthymic disorder, of more 
recent origin since he had lost everything to the Internal 
Revenue Service.  

By letter dated in October 1997, the veteran's VA physician 
related that he had been treating the veteran since April 
1997.  He stated that the veteran had a history of PTSD and 
depression as a result of his war experiences.  He noted, 
however, that his mood swings were out of the ordinary for 
what was seen in PTSD patients and an MRI (magnetic resonance 
imaging) showed a temporal lobe lesion.  The physician 
summarized that the veteran had extensive combat experience 
and was believed to suffer from PTSD and depression.  The 
letter notes that he developed a brain lesion, which led to a 
significant mood disorder.  Another VA physician stated in 
October 1997, that the veteran was being treated for a 
temporal lobe lesion; that he had suffered from PTSD since 
the early 1940's; and that because his temporal lobe lesion 
affected his memory and emotions, his PTSD had become much 
worse.  In summary, he opined that the veteran appeared to 
have PTSD and depression as a result of combat.  

In a July 2000 notice of disagreement, the veteran stated 
that he had suffered from PTSD since 1944.  He reported that 
he was awarded the Distinguished Flying Cross for rescuing 
marines in Northern Korea.  He related that he had flown 
numerous missions with dangerous landings into dry riverbeds 
in order to rescue fellow marines.  He indicated that those 
experiences had resulted in PTSD.  

By letter dated in September 2000, the veteran's VA physician 
stated that he had been treating the veteran since July 1997.  
He indicated that the veteran had intrusive and disruptive 
recollections (flashbacks) of experiences during service.  He 
stated that the veteran was both emotionally and physically 
disabled.  

In support of the claim, the veteran's brother, by letter 
received in September 2000, stated that the veteran served in 
combat areas.  In association with his statement, he provided 
copies of newspaper articles pertaining to the veteran.  The 
articles note that the veteran had made more than 150 combat 
missions as a pilot in Korea and had been awarded the 
Distinguished Flying Cross for bravery.  One article notes a 
flight on August 5, 1951, when he flew reinforcements into a 
forward area under extremely hazardous conditions.  It quotes 
the Distinguished Flying Cross citation, which stated that 
many flights had been made by the veteran in hazardous 
conditions, where aircraft had been fired upon and hit.  

In July 2001, the service department certified that the 
veteran was awarded the Distinguished Flying Cross for 
service in Korea in 1951.  

At his personal hearing before the undersigned member of the 
Board in July 2001, the veteran's representative stated that 
the veteran had served as a pilot during three wars.  
Transcript at 2 (July 2001).  He indicated that while the 
veteran experienced stressful events post service, his PTSD 
was attributable to the earlier stressful events of service.  
Id. at 3.  The veteran's brother testified that before the 
veteran was incarcerated, his brother had had severe 
depression, with decreased appetite and uncontrollable 
crying.  Id. at 5.  

In a February 2002 (erroneously dated 2001) VHA opinion 
report, the examiner stated that he had reviewed the 
veteran's C-file.  He opined that the evidence clearly 
supported a diagnosis of PTSD, chronic.  He noted that 
various records indicated symptoms of sleep disturbances with 
nightmares, vivid visual hallucinatory experiences or 
flashbacks, an exaggerated startle response to loud noises, a 
history of social isolativeness, and probably a restricted 
range of affect, although pointing out that in the later 
phases of the illness, perhaps as a result of his brain 
lesion, he developed a significant mood lability.  The 
examiner reported that other symptoms included panic attacks 
and persistent depressive symptoms, and that on many 
occasions he was noted to have significant symptoms of 
anxiety.  In addition, the examiner related that it was well 
known that many cases of PTSD tended to exhibit elements of 
depression along with the other diagnostic features.  

The examiner opined that it did not seem likely that the 
single threatening incident described during the 'prisoner 
escape' episode in 1996 would be sufficient to solely result 
in the PTSD symptomatology described in so many reports.  He 
stated that, on the other hand, based on the citation for the 
award of the Distinguished Flying Cross, the veteran had a 
record of chronic exposure to potentially life-threatening 
situations over about one year in Korea, with one particular 
event in which he resupplied the First MarDiv under very 
hazardous conditions.  The examiner related that this event, 
especially in combination with the other missions, could 
certainly be considered an adequate stressor for the 
diagnosis of PTSD.  The examiner opined that he did not 
believe that the details pertaining to the President's 
failure to safeguard the Hawaiian fleet were relevant to the 
diagnosis of PTSD, noting, however, that there may have been 
some psychodynamic association with a later tendency towards 
secretiveness or paranoia mentioned in several of the 
reports.  The examiner further opined that the description of 
the air crash at Agana, if accurate, could be a possible 
stressor for the later development of PTSD, but that the 
extended period of flying under hazardous conditions in the 
Korean War seemed a more likely factor.  

The examiner reported that it had become increasingly 
apparent over recent years that veterans who had experienced 
extreme combat related stressors, and who had adequate mental 
repressive capabilities, may go for many years with few or 
only very mild symptoms, but that later loss of this capacity 
could result in increasing evidence of typical PTSD, 
especially in WWII veterans.  He explained that the loss of 
repressive capacity may be devolved from any central nervous 
system condition that decreases neuronal function.  He stated 
that, usually, this was thought to result from cerebro-
vascular disorder.  He opined that in the veterans' case, the 
CNS lesion, which went undiagnosed for an uncertain length of 
time, most likely played a major factor.  The opinion notes 
that there may have been some element of age-related vascular 
disease, as well.  

In conclusion, the examiner stated that the veteran is 
thought to be suffering, or to have suffered, from a major 
depressive disorder, but that it was not possible to clearly 
separate symptoms of these problems from the diagnosis of 
PTSD.  He reported that there was a known association between 
the two conditions and in the veteran's case, they appeared 
to be inextricably intertwined.  The opinion notes that 
suggestions in some reports of a dementia were most likely 
correct, but that without further testing, it was 
speculative.  

In summarizing his findings, the examiner stated that the 
veteran had a current diagnosis of PTSD based on a inservice 
stressor; that PTSD was most likely related to the veteran's 
experiences as a pilot during the Korean war; and that the 
veteran also suffered from major depressive disorder, 
nonpsychotic, and dementia, secondary to a brain lesion.  He 
reiterated that it was not possible to clearly separate the 
depressive symptoms related to PTSD from those related to a 
primary major depressive disorder.  He opined that the 
frequently mentioned symptom of memory disturbance was 
thought to be associated with the CNS lesion and related 
dementia.  He stated that the symptom of anxiety was more 
diffuse, noting that it may occur in the course of any mood 
disorder.  He pointed out that PTSD and generalized anxiety 
disorder, along with panic disorder, acute stress disorder, 
phobias, and obsessive-compulsive disorder, were all 
conditions classified in the spectrum of anxiety disorders 
and frequently the symptoms of one condition may overlap with 
those of another in the same group.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or is proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001)); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (to be codified as amended at 38 C. F. 
R. § 3.159 (2001) (hereafter "VCAA").  The new law includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 (2001).  
The record shows that the veteran was notified in the 
November 1997 and March 1998 rating decisions of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the April 1998 and June 2000 
statement and supplemental statement of the case, 
respectively.  The Board concludes that the discussions in 
the November 1997 and March 1998 decisions, as well as in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid him.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

In this case, the record establishes a current diagnosis of 
PTSD and a medical opinion linking such to service.  The 
veteran reported witnessing a plane crashing into a squadron 
of torpedo planes, destroying the planes and crew.  He also 
reported having flown in dangerous areas in Korea in order 
to, among other things, rescue fellow servicemen.  38 C.F.R. 
§ 3.304(f).  The Board notes that the record reflects that 
some examiners have found no evidence suggestive of PTSD.  
However, the Board finds that the February 2002 VHA opinion 
seems to best conform with the record and is accorded the 
most probative value.  That opinion clearly shows a current 
diagnosis of PTSD, chronic.  The examiner stated that, while 
the veteran exhibited elements of depression along with other 
diagnostic features, symptoms of one condition may overlap 
with those of another in the same group.  In fact, he stated 
that it was not possible to clearly separate the veteran's 
depressive symptoms related to PTSD from those related to a 
primary depressive disorder; rather, they appeared to be 
inextricably intertwined.  

Insofar as there is a current diagnosis of PTSD related by 
medical evidence to service, the claim for service connection 
for PTSD in this appeal must be decided based upon the 
question of whether the in-service stressor(s) reported by 
the veteran and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.304 (2001).  In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).  

In the instant case, the Board concludes that the veteran's 
experiences in service were tantamount to combat with the 
enemy and is thus entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Further, some 
Korean Conflict stressors alleged by the veteran in 
statements and during VA and private medical treatment are 
supported by newpaper articles.  In addition, the service 
department verified that the veteran was awarded the 
Distinguished Flying Cross for service in Korea on August 5, 
1951.  The Board finds that the circumstances surrounding the 
award, coupled with the evidence of record, to include the 
veteran's service personnel records, leads to the conclusion 
that his service included experiences which equate to combat 
with the enemy.  

The Board further finds the veteran's assertions as to the 
occurrence of the alleged inservice stressor(s) to be 
satisfactory, that is, consistent with the circumstances, 
conditions, or hardships of such service.  Zarycki, supra.  
We note that the February 2002 VHA opinion indicates that 
neither the single threatening event while the veteran was 
incarcerated in 1996, nor the details pertaining to the 
President's failure to safeguard the Hawaiian fleet, standing 
alone, would be sufficient to result in the PTSD 
symptomatology in this case.  He attributed the veteran's 
PTSD to his experiences as a pilot during the Korean War.  
Therefore, service connection for PTSD must be granted.  


ORDER

Service connection for PTSD is granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

